DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	The title of the invention is acceptable.
Terminal Disclaimer has been approved.
Upon further search and consideration, a new ground(s) of rejection is made in view of Nondhasitthichai et al. US 9,773,722.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nondhasitthichai et al. US 9,773,722.

    PNG
    media_image1.png
    250
    777
    media_image1.png
    Greyscale

	Regarding claim 12, Nondhasitthichai et al. Fig. 4J discloses a semiconductor package, comprising: 
external connection terminals 455; 
a semiconductor device 440 electrically coupled to the external connection terminals; 
a sealing member 445 covering the external connection terminals and the semiconductor device, and exposing outer terminal portions 450 of each of the external connection terminals, wherein the outer terminal portions each include a top surface, a bottom surface, and an outer end surface extending between the top surface and the bottom surface; and 
a plating layer 460 on the top surface and the bottom surface of each of the outer terminal portions, 
wherein the plating layer covers at least a portion of the outer end surface.  
Regarding claim 13, Nondhasitthichai et al. Fig. 4J discloses the semiconductor package of claim 12, wherein: the outer terminal portions are substantially coplanar with an edge of the sealing member (e.g. the bottom surface).  
claim 14, Nondhasitthichai et al. Fig. 4J discloses the semiconductor package of claim 12, wherein: the plating layer fully covers the outer end surface.  
Regarding claim 15, Nondhasitthichai et al. Fig. 4J discloses the semiconductor package of claim 12, further comprising: 
a die pad, wherein: the external connection terminals are located around the die pad; 
a lower surface of the die pad is exposed outside of the sealing member; and 
the plating layer covers the lower surface of the die pad.  
Regarding claim 16, Nondhasitthichai et al. Fig. 4J discloses the semiconductor package of claim 12, wherein: 
the top surface and the bottom surface are on generally flat planes substantially parallel to each other.  
Regarding claim 17, Nondhasitthichai et al. Fig. 4J discloses the semiconductor package of claim 12, wherein: the top surface of at least one outer terminal portion is interposed between portions of the sealing member, and the top surface of the least one outer terminal portion and the portions of the sealing member are substantially coplanar.  
Regarding claim 18, Nondhasitthichai et al. Fig. 4A discloses a semiconductor package comprising: 
a lead frame 400 comprising a first external connection terminal; 
a semiconductor device 440 electrically coupled to the first external connection terminal 455 with a first interconnect; 

a groove 410 disposed in a bottom surface of the sealing member adjoining an inner terminal portion of the first external connection terminal; 
wherein: the first external connection terminal comprises Fig. 4J: 
a bottom end exposed from the sealing member; and an outer terminal portion having a side end exposed from the sealing member; 
the plating layer covers at least a top portion of the side end; and 
the first interconnect is the only internal attachment to the first external connection terminal Fig. 4J.  
Regarding claim 19, Nondhasitthichai et al. Fig. 4A discloses the semiconductor package of claim 18, wherein: the plating layer 460 fully covers the side end Fig. 4J.  
Regarding claim 20, Nondhasitthichai et al. Fig. 4A discloses the semiconductor package of claim 18, wherein: the outer terminal portion is substantially coplanar with an edge of the sealing5JJD-034-2C 16/745,920member Fig. 4J.  
Regarding claim 21, Nondhasitthichai et al. Fig. 4A discloses the semiconductor package of claim 18 further comprising Fig. 4J: 
a die pad; wherein the semiconductor device is attached to a top surface of the die pad, and the plating layer 460 is further disposed on a bottom surface of the die pad.  
Regarding claim 22, Nondhasitthichai et al. Fig. 4A discloses the semiconductor package of claim 18, wherein Fig. 4J: the side end of the outer terminal portion 
the plating layer 460 is disposed on the tapered portion of the outer terminal portion; and 
the sealing member 445 covers the top end of the outer terminal portion.  

    PNG
    media_image2.png
    510
    814
    media_image2.png
    Greyscale

Regarding claim 23, Nondhasitthichai et al. Fig. 4A discloses the semiconductor package of claim 12, wherein: Fig. 4D at a first package side of the semiconductor package: a first sidewall of the sealing member 445 and the outer end surfaces of the outer terminal portions are along a first plane; and a second sidewall of the sealing member is along a second plane.  
Regarding claim 24, Nondhasitthichai et al. Fig. 4A discloses the semiconductor package of claim 23, wherein: Fig. 4D at the first package side of the semiconductor package: a third sidewall of the sealing member and the top surfaces of the outer terminal portions are along a third plane; and the third sidewall extends between the first sidewall and the second sidewall.  
Regarding claim 25, Nondhasitthichai et al. Fig. 4A discloses the semiconductor package of claim 12, further comprising: 

Regarding claim 26, Nondhasitthichai et al. Fig. 4A discloses the semiconductor package of claim 18, wherein: Fig. 4D at a first package side of the semiconductor package: a first sidewall of the sealing member and the side end of the outer terminal portion are along a first plane; and a second sidewall of the sealing member is along a second plane.  
Regarding claim 27, Nondhasitthichai et al. Fig. 4A discloses the semiconductor package of claim 26, wherein: Fig. 4D the outer terminal portion includes a top end opposite to the bottom end; at the first package side of the semiconductor package: a third sidewall of the sealing member and the top end of the outer terminal portion are along a third plane; the third sidewall extends between the first sidewall and the second sidewall; and the plating layer covers the top end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898